Title: Acct. of the Weather in Novr. [1770]
From: Washington, George
To: 




Novr. 1. Calm, cool, & Cloudy, with great appearances of falling weather.
 


2. Windy & clear in the forenoon afterwards Rain & Hail—then clear again.
 


3. Clear & Windy—first from the So. Wt. then No. Wt.
 


4. Clear and pleasant with but little Wind & that Northwardly.
 


5. Lowering Morning & rainy afternoon.
 


6. Cloudy forenoon but clear afterwards with the Wind high from the No. West.
 


7. Clear & moderate Wind from the West.
 


8. A lowering threatning Morning but more favourable afternoon & rain at Night.
 



9. A Good deal of rain fell in the Night & till 10 Oclock this Morng. after which it contind. drisling more or less all day till abt. Sunset then set in to a close hard Rain.
 


10. About 1 Oclock it began to thunder & Lighten & contind. to do so incessantly till abt. 8 Oclock with constant hard Rain which lasted till about 11 and then ceasd but contd. cloudy & very warm the remaining part of the day.
 


11. Abt. 9 Oclock last Night it began to Rain again, & contd. to do so the whole Night, sometimes as if pourd out of Buckets; attended with thunder and lightning.
 


12. Sometimes Cloudy & sometimes threatning hard for Snow.
 


13. Clear with the Wind fresh & cool from the No. West.
 


14. Clear with a little wind from the South & very white frost.
 


15. Very large frost again with little or no wind & clear.
 


16. Another white frost and calm and clear after it.
 


17. White frost with Southerly Wind & clear.
 


18. A Frost as white as Snow but clear & calm.
 


19. Another white frost but clear calm and exceeding pleasant.
 


20. Pleasant forenoon but lowering afterwards.
 


21. Very cloudy all the Forenoon, & Raining moderately afterwards.
 


22. Raining moderately all day with the Wind at Northwest.
 


23. Flying Clouds and windy but nothing falling.
 


24. First Raining, then Snowing all day.
 


25. Very Windy all day, & snowing the first part of it. Cold.
 


26. Very clear, and Cold.
 



27. Lowering Morning, & Snowy Afternoon.
 


28. Morning threatning but clear afterwards with the Wind fresh from the Northward.
 


29. Clear & Cold in the forepart of the day but tolerably pleasant afterwards.
 


30. Clear and Pleasant after the morning which was cold.
